IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                           §
                                               §
         Petitioner Below,                     §   No. 580, 2016
         Appellant,                            §
                                               §   Court Below—Family Court
         v.                                    §   of the State of Delaware,
                                               §   in and for New Castle County
    LOUISE PAINTER,                            §
         Respondent Below,                     §   File No. CN14-092909
         Appellee.                             §   Petition No. 16-04765
                                               §
                                               §

                             Submitted: July 28, 2017
                             Decided:   September 7, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                           ORDER

       This 7th day of September 2017, after careful consideration of the parties’

briefs and the record below, we find it evident that the judgment of the Family Court

should be affirmed on the basis of and for the reasons assigned in the Family Court's

well-reasoned order,2 dated November 7, 2016, affirming the Commissioner's denial

of the appellant’s motion for contempt of a protection from abuse order.




1
 The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
 We note that although the order refers to the daycare incident as occurring on October 9, 2015
and October 9, 2016, it is undisputed that the event occurred on October 9, 2015.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.


                              BY THE COURT:

                              /s/ Collins J. Seitz, Jr.
                                     Justice




                                2